Citation Nr: 1625479	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  11-23 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a disability rating greater than 30 percent for psychiatric disability.

2.  Entitlement to a disability rating greater than 30 percent for bronchial asthma. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.R. Bryant



INTRODUCTION

The Veteran had active service in the United States Navy from August 1981 to January 1995. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a rating action in September 2010 issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The issue of entitlement to an increased disability rating for bronchial asthma is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

In July 2012, prior to the promulgation of a decision in the appeal, the Veteran indicated in writing that he was satisfied with the current 30 percent rating for his service-connected psychiatric disability.

 
CONCLUSION OF LAW

The criteria for withdrawal of the appeal for entitlement to a rating greater than 30 percent for psychiatric disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

A veteran may withdraw his or her appeal in writing at any time before the Board promulgates a final decision.  38 C.F.R. § 20.204.  Withdrawal of an appeal will be deemed a withdrawal of the Notice of Disagreement and, if filed, the Substantive Appeal, as to all issues to which the withdrawal applies.  38 C.F.R. § 20.204(c).  In such an instance, the Board does not have jurisdiction to review the appeal, and a dismissal is then appropriate.  38 U.S.C.A. § 7105(d); 38 C.F.R. §§ 20.101, 20.202.

The issue of entitlement to a disability rating greater than 10 percent for psychiatric disability was considered in the September 2010 rating action on appeal and was also the subject of a notice of disagreement (NOD).  A subsequent rating decision in June 2011 increased the evaluation of the Veteran's psychiatric disorder to 30 percent and the issue was included in a June 2011 statement of the case (SOC).  

Although, the Veteran filed a substantive appeal, completing the steps necessary to perfect the claim for this disability, he has since indicated satisfaction with the 30 percent evaluation.  In his statement he explained that he did not need an upcoming VA psychiatric examination as he already "had an appeal and was satisfied with the 30 percent disability awarded."  See VA Form 21-4138, dated July 16, 2012.  

The Board finds that the Veteran's July 2012 correspondence indicates that he considers his appeal to have been resolved and thus it is sufficient to constitute a withdrawal of his appeal of entitlement to an increased rating for psychiatric disability.  Further neither the Veteran nor his representative has indicated a belief that this issue is still on appeal or an intent to pursue it.  See brief from the Veteran's representative dated May 20, 2016.  As the Veteran has withdrawn this appeal, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the claim for entitlement to a higher evaluation for psychiatric disability, and it is dismissed.


ORDER

The appeal for a disability rating greater than 30 percent for psychiatric disability is dismissed.


REMAND

The Veteran is seeking a higher disability rating for his service-connected bronchial asthma.

The Board notes that since the most recent supplemental statement of the case (SSOC) in September 2012, two VA examinations in December 2014 and January 2016 as well as VA medical records, have been uploaded to the Veteran's electronic folder on the Veterans Benefits Management System (VBMS) paperless claims processing system.  Under applicable law, the Board may not consider newly-submitted evidence in the first instance unless the claimant has waived initial consideration by the appropriate AOJ.  See 38 C.F.R. §§ 19.37, 20.1304 (2015).  Neither he nor his representative has done so.  The Board notes that the provisions of 38 U.S.C.A. § 7105 allowing for an automatic waiver of AOJ review of evidence apply only to claims in which a substantive appeal was filed on or after February 2, 2013.  

Consequently, the bronchial asthma rating issue must be remanded for readjudication by the AOJ with consideration of all relevant evidence received since the September 2012 SSOC.

Accordingly, the case is REMANDED for the following action:

Readjudicate the claim for entitlement to an increased evaluation for service-connected bronchial asthma, with consideration of all evidence received after the issuance of the September 2012 SSOC.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and provide an appropriate period of time to respond.  The case should then be returned to the Board for further appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


